Citation Nr: 1417609	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-04 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for a skin disability; classified as tinea pedis, tinea unguim, and pitted keratolysis, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for hemorrhoids, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has current hearing loss disability that is not the result of a disease or injury in service.  

2.  The Veteran's tiniea pedis, tinea unguim, and pitted keratolysis do not affect more than 40 percent of the entire body or more than 40 percent of exposed areas, and have not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period or any 12-month period within the relevant time frame. 

4.  The Veteran's hemorrhoids are productive of persistent bleeding with anemia.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for a rating in excess of 30 percent for a skin disability, classified as tiniea pedis, tinea unguim, and pitted keratolysis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.118, Diagnostic Codes 7806, 7813 (2013). 

3.  The criteria for a 20 percent rating for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.114, Diagnostic Code 7336 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In this case, the Veteran was provided complete VCAA notice regarding his claim for an increased rating for his skin disability in a June 2006 letter and a July 2008 letter.  He was provided with notice regarding his remaining claims in a March 2009 letter.  These letters were provided to the Veteran prior to the initial adjudication of his claims, and contain all of the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  His VA treatment records and private medical records are also available.  The Veteran has declined his right to a hearing.  He was afforded VA examinations of his disabilities that address all pertinent rating criteria, and the relationship between current hearing loss and service.  The examiners have provided all opinions necessary to decide his claims.  The Board will proceed with adjudication of the Veteran's appeals. 

Service Connection

The Veteran contends that he has developed bilateral hearing loss as a result of active service.  He states that he was exposed to acoustic trauma in the form of artillery fire when delivering supplies to the artillery batteries during his service in Korea.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (§ 3.303(b) did not apply to a claim based on age related hearing loss, but only to claims based on listed chronic diseases). 

VA has taken an informal position that sensorineural hearing loss is an organic disease of the central nervous system and is a chronic disease.  See Memorandum from Under Sec'y for Health to Under Sec'y for Benefits, Characterization of High Frequency Sensorineural Hearing Loss (Oct. 4, 1995) (on file with VA).  The Veteran's hearing loss here has been diagnosed as sensorineural and the Board finds it qualifies as a chronic disease; thus, the continuity of symptoms must be considered for the claim of service connection for hearing loss.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997)

If other organic diseases of the nervous system such as hearing loss become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The evidence, to include VA treatment records in July 2009 and hearing examinations conducted in September 2011 and July 2013 clearly establish that the Veteran has hearing loss as defined by 38 C.F.R. § 3.385.  The Board also finds the Veteran's report of exposure to acoustic trauma during active service to be credible.  This means that the first two elements for service connection have been met.  There must still be medical evidence of a relationship between the acoustic trauma in service and the current hearing loss in order to establish service connection.  Unfortunately, after careful review of the Veteran's contentions and the medical evidence, the Board finds that the preponderance of the evidence is against a finding of such a relationship.  

The medical opinions do not establish a nexus between the acoustic trauma in service and the current hearing loss.  

The September 2011 VA examiner reviewed the claims folder but observed that no audiological tests had been conducted in service, and that there were no complaints of hearing loss in service or following service.  The initial audiological care of the Veteran was dated July 2009, which was 54 years after release from active service.  Therefore, the examiner opined that he could not resolve whether or not the Veteran's hearing loss was related to service without resort to speculation.  

The first opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

The July 2013 VA examiner also reviewed the claims folder.  He opined that the Veteran's hearing loss was not as likely as not caused by or the result of an event in military service.  The examiner noted that the Veteran had a normal whispered voice test at discharge.  Although this was not a reliable test to rule out the presence of frequency specific noise exposure, it did exclude the presence of a significant hearing deficit affecting communication.  There had been no complaints or treatment of hearing loss during service or following discharge from service.  On the examination, the Veteran gave a history of having noticed his hearing loss for "several years."  

The initial evidence of hearing loss in the medical record was in July 2009.  The examiner stated that it was well established in the medical literature that exposure to high levels of noise causes either immediate hearing loss, or that progressive hearing deficits could result from prolonged periods of noise exposure, but retroactive hearing effect was not expected 54 years after being exposed to military noise.  The examiner added that there was no occupational exposure to acoustic trauma after discharge from service, and that the Veteran's hearing loss was most likely associated with the expected changes in hearing sensitivity that occurred with the normal aging process.  

The July 2013 opinion was the result of consideration of an accurate history.  It was definitive and supported by a thorough rationale.  As such it is highly probative.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

There are no competent medical opinions that disagree with that of the July 2013 VA examiner.  The Veteran has expressed his opinion that his hearing loss is related to acoustic trauma from service.  While he is competent to relate the symptoms of his disability, and report the in-service acoustic trauma, he has not reported that he experienced hearing loss during service, a continuity of symptoms since service, or findings of hearing loss prior to 2009.  Instead, he has only reported hearing loss for "several years."  The Veteran is not competent to provide evidence as to more complex medical questions, as is the case here regarding the relationship between acoustic trauma and hearing loss that was initially noted many years after that trauma.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that the July 2013 opinion is of much more probative value than that of the Veteran.  Therefore, the preponderance of the evidence is against a finding of a nexus between the acoustic trauma in service and the current hearing loss.  

The Board has also considered whether or not there is a continuity of symptomatology between the acoustic trauma in service and the current hearing loss, but this is not established by the record.  The Veteran never contends that he has experienced some degree of hearing loss since discharge from service, and there is no evidence of hearing loss between his discharge in 1955 and the hearing loss noted in the July 2009 VA treatment records.  Therefore, continuity of symptomatology is not shown, and this does not provide a basis for service connection.  

Finally, as there is no evidence of hearing loss either during service or within the first year after discharge from service, the Veteran's hearing loss cannot be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against a link between the acoustic trauma experienced by the Veteran in service and his current hearing loss, service connection is not warranted. 

Increased Ratings

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Skin Disability

Entitlement to service connection for bilateral dermatophytosis pedis was established in a May 1966 rating decision, which assigned a 10 percent rating for this disability.  The current 30 percent rating was assigned by an April 1992 rating decision, effective from August 1990.  The current diagnosis is tiniea pedis, tinea unguim, and pitted keratolysis. 

The Veteran's skin disability is evaluated under the rating code for dermatophytosis, found at 38 C.F.R. § 4.118, Code 7813.  This code states that it should be rated as either disfigurement of the head, face, or neck (Code 7805); scars (Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806), depending upon the predominate disability.  The current 30 percent rating was assigned under the code for dermatitis.

The rating code for dermatitis or eczema provides that a 30 percent rating is warranted for dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period a 60 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A July 2006 VA examination found that only 4 percent of the Veteran's entire skin was affected, and that this did not include any exposed areas.  He used Lamisil tablets daily and Clotrimazole cream twice a day.  The examiner did not specify if either of these were a corticosteroid or an immunosuppressive but did state that they did not have any side effects.  

A July 2008 VA examination noted continued use of the clotrimazole cream, which the examiner stated was neither a corticosteroid nor an immunosuppressive.  A physical examination showed yellowish discoloration of the 1st, 3rd, and 4th toenails bilaterally, some dystrophic changes of the toenails, and mild scaling and dry skin of the soles of the feet. 

An April 2010 VA examination revealed dryness of the lower legs covering 15 percent of the entire body, with scaling of the feet affecting about 1 percent of the body.  No exposed skin was affected.  The Veteran continued to use a topical cream, but the name of the cream was not provided to the examiner.  The examiner added that the xerosis of the Veteran's lower legs was not related to his service connected tinea pedis and tinea unguim, as they were different disabilities with different etiologies.  

VA treatment records dating from 2009 to 2010 include several references to the skin.  Most describe the skin as normal, although eczema of both arms was noted in November 2010.  A December 2010 dermatology consultation found mildly erythematous scaly patches of the scalp, and severe xerosis of one to two small erythematous scaly plaques of the forearms and legs.  

The most recent VA examination was conducted in July 2013.  The Veteran used topical corticosteroids on a constant or near constant basis for seborrheic dermatitis, but there was no use of a systemic (oral or injected) corticosteroids or immunosuppressive drug shown.  The examiner noted that the Veteran was service connected for eczema, without clinical evidence of a severe skin disability.  He was found to have seborrheic dermatitis and eczema, with a total body area affected of between 5 and 20 percent.  There was no skin deformity of the face, neck, hands, or others.  

At no time during the appeal period has the Veteran's skin disability covered more than 40 percent of his body or more than 40 percent of the exposed surface of his body.  Although the Veteran has required constant or near constant use of topical creams, the evidence does not demonstrate that he required systemic therapy with corticosteroids or other immunosuppressive drugs during the past 12 months, or for any 12 month period during this appeal.  Therefore, entitlement to a 60 percent rating is not demonstrated.  Diagnostic Code 7806.  

As required by 38 C.F.R. § 4.118, Diagnostic Code 7813, the Board has considered whether a rating under a code for disfigurement of the head, face, or neck or for scars is appropriate.  The July 2013 examiner stated that there was no skin deformity of the face, neck, hands, or others areas.  Service connection for a scar of the chin that is unrelated to the skin disability has already been established, but no other scarring is shown.  The Board finds that the evidence demonstrates that continued evaluation under the rating code for dermatitis or eczema remains appropriate.  

Hemorrhoids

Entitlement to service connection for hemorrhoids was established in a September 1966 rating decision.  A zero percent rating was initially assigned.  An August 2006 rating decision increased the rating to the current 10 percent rating, effective from May 2006.  

External or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures are evaluated as 20 percent disabling.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences are evaluated as 10 percent disabling.  Mild or moderate hemorrhoids are evaluated as zero percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7336.

At a May 2009 VA examination, the Veteran reported symptomatic hemorrhoids ever since active service.  He complained of intermittent protrusion, almost continuous bleeding, and constant perianal irritation.  His bleeding was described as persistent.  The Veteran used a hemorrhoidal cream and frequent cold water baths.  He also experienced occasional fecal incontinence.  On examination, no hemorrhoids were present.  There was no fistula.  A small hemorrhoidal skin tag was present and there was mild perianal erythema.  Blood tests showed that the Veteran's red blood count was low, as was hemoglobin.  

May 2009 treatment records show that the Veteran had acute renal failure.  He was also diagnosed as having anemia.  

VA treatment records from June 2010 show that the Veteran had end stage renal disease, and was on hemodialysis three times a week.  He had low iron, and was on iron supplements.  

The Veteran's most recent examination for hemorrhoids was in July 2013.  His claims folder was reviewed by the examiner.  He complained of severe pain and itchiness, as well as episodes of bleeding.  His hemorrhoids were treated with daily medication.  On the examination form, the examiner checked that the Veteran has mild or moderate hemorrhoids with persistent bleeding.  He did not check the boxes that signify secondary anemia or fissures.  After examination, it was reported that the Veteran had a large reducible external hemorrhoid.  As anemia was suspected a complete blood count was done which showed that the Veteran had low hemoglobin.  

The criteria for a 20 percent evaluation for hemorrhoids have been met.  The May 2009 VA examiner described the hemorrhoidal bleeding as persistent, and episodes of bleeding were also noted on the July 2013 examination.  Furthermore, the Veteran has had anemia for the entire period, and while neither VA examiner reported anemia, low hemoglobin was shown on the bloodwork at both VA examinations.  The Board is aware that the Veteran has nonservice connected chronic kidney disease, and that an April 2008 treatment note states that the Veteran's anemia was secondary to his kidney failure.  However, he also has persistent bleeding due to his hemorrhoids, and a 20 percent rating is warranted for persistent bleeding with secondary anemia.  When resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 20 percent rating have been met.  38 C.F.R. § 4.114, Code 7336.  Entitlement to a rating higher than 20 percent has also been considered, but this is the highest rating possible under the rating code for hemorrhoids.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).

Extraschedular Considerations

For both the Veteran's skin disability and hemorrhoids, consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation is not inadequate for either disability.  The scheduler criteria adequately describe the Veteran's symptoms for his skin and his hemorrhoids, and no symptoms have been attributed to his disabilities that are not provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  He has not been hospitalized for either disability, and is not employed for reasons unrelated to either disability.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Board recognizes that a claim for entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities is a component of a claim for an increased rating if it is raised by the record or the Veteran (TDIU).  In this case, it has not been raised by either the record or the Veteran for either disability.  The Veteran does not contend that he is unable to work due to these disabilities, and the examination reports state that his disabilities do not affect his ability to be employed.  No additional consideration of entitlement to TDIU is necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to an increased rating for a skin disability, classified as tiniea pedis, tinea unguim, and pitted keratolysis, currently evaluated as 30 percent disabling, is denied. 

Entitlement to an increased, 20 percent, rating for external hemorrhoids is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


